DETAILED ACTION
The Amendment filed September 23, 2022 has been entered. Claims 1-20 are pending. Claims 1, 10 and 18 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding amended claims 1, 10 and 18, Applicant is reminded that when amending claims or adding new claims, applicant must show support in the originally filed disclosure. See MPEP 2163(II)(A). See also 2163.04; and 714.02 and 2163.06. 
Claims 2-9, 11-16 and 19-20 are rejected to as being dependent upon a rejected base independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-20 of US Patent No. 10,950,296. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0138092).
Regarding independent claim 10, Lee teaches a method, comprising: 
providing a substrate (para. 0123: substrate 100) having a bit-cell region (e.g., FIG. 25: R_I) and a periphery region (R_II) outside the bit-cell region (para. 0123: The substrate 100 may include the first region R_I and the second region R_II … the first region R_1 may be a memory region such as an SRAM forming region and the second region R_II may be a logic region or an I/O region); 
forming a plurality of SRAM bit-cells in the bit-cell region of the substrate (see FIG. 25 and para. 0123); 
forming a latch circuit (see FIG. 32: PU1-2 and PD1-2) in the bit-cell region (para. 0123: SRAM forming region); 
coupling the latch circuit in the bit-cell region to an output of at least one of the plurality of SRAM bit-cells in the bit-cell region (see FIG. 15 along with FIG. 32 and accompanying disclosure, i.e., coupling the latch circuit to SRAM cell).
Regarding claim 11, Lee teaches forming the latch circuit includes modifying at least one of the plurality of SRAM bit-cells (see e.g., FIG. 15 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Perner (US 2015/0162075) in view of e.g., Wang et al. (US 2018/0024758).
Regarding independent claims 1 and 18, Perner teaches a method of forming a latch circuit, comprising: 
providing a first memory cell comprising: 
a word line (FIG. 5A: WL); 
first and second bit lines (b1 and b2); 
first and second inverters (212 and 214), the first inverter  having an output connected to an input of the second inverter by a first cross-coupling line (see EXAMINER’S MARKUP below), the second inverter having an output connected to an input of the first inverter by a second cross-coupling line (see EXAMINER’S MARKUP below); 
a first pass gate transistor (216a) coupled between the first bit line and the output of the second inverter and having a gate coupled to the word line; 
a second pass gate transistor (216b) coupled between the second bit line and the output of the first inverter and having a gate coupled to the word line; 
cutting the first cross-coupling line to decouple (by turning off 222, and see EXAMINER’S MARKUP below) the output of the first inverter from the input of the second inverter; 
cutting the second cross-coupling line to decouple (by turning off 224, and see EXAMINER’S MARKUP below) the output of the second inverter from the input of the first inverter; 
coupling (by turning on 216a) the input of the first inverter to the first bit line; 
coupling (by turning on 216b) the input of the second inverter to the second bit line.

    PNG
    media_image1.png
    857
    1039
    media_image1.png
    Greyscale


Perner’s word line (FIG. 5A: WL) is silent with respect to coupling to receive a clock signal.
However, coupling the word line to receive a clock signal is a well-known technology for a type of memory system for its purpose.
For support, of the above asserted facts, see for example, Wang et al. (US 2018/0024758), e.g., FIG. 4, i.e., WL coupling to receive a clock RCLK (and/or) WCLK.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize word line coupling to a clock signal in a static random access memory used as configuration random access memory in programmable integrated circuits for the purpose of generating word line signal synchronized to a clock signal and further these conventional technology are well established in the art of the memory devices.
Regarding claim 2, Perner teaches the limitations of claim 1.
Perner does not explicitly disclose the first memory cell is provided in a bit-cell region of a substrate.
However, memory cell located in a memory region of a substrate is an inherent characteristic in a semiconductor memory device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory location in a region of memory because these conventional technology are well established in the art of the memory devices.
Regarding claims 3-5, 8-9 and 19-20, Perner teaches the limitations of claims 1 and 18, respectively.
E.g., FIG. 5A and accompanying disclosure of Perner further teach the limitations of claims 3-5 and 8-9.
Regarding claims 6-7, Perner teaches the limitations of claims 1 and 5, respectively.
Perner does not explicitly disclose the limitations of claims 6-7.
However, data write circuity comprising NOR gate and synchronized with clock signal is a well-known technology for a type of memory circuit for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize write path of a static random access memory in programmable integrated circuits because these conventional technology are well established in the art of the memory devices.

Claims 12-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0138092) in view of Perner (US 2015/0162075) and e.g., Wang et al. (US 2018/0024758).
Regarding claims 12-17, Lee et al teach the limitations of claim 10.
Lee et al. do not explicitly disclosure the limitations of claims 12-17.
Perner in view of e.g., Wang et al. teaches the discrepancies. See the rejection above as applied to claims 1-9.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Perner and Wang et al., as combined, to the teaching of Lee et al. such that a separated forming region, as taught by Lee et al., utilizes SRAM bit cell, as taught by Perner and Wang et al., for the purpose of utilizing memory area to SRAM bit cell.

Response to Argument
Applicant’s Amendment filed 09/23/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered.
Applicant argues that the anticipation rejection over Lee (US ‘092) is not proper because Lee does not teach a latch circuit (is connected to an output) is in a position of SRAM cell region, as required by amended independent claim 10.
In response to Applicant’s above contention regarding claim 10, it is respectfully submitted that Applicant’s arguments are not persuasive because a latch circuit that Applicant mentions is being integral part of the SRAM cell and positioned in a same region above a semiconductor substrate (see EXMINER’S MARKUP below, and art rejection above). 
Further, regarding claim 10, the added limitation(s) is a new subject matter, not supported by Specification See MPEP 2163(II)(A). See also 2163.04; and 714.02 and 2163.06. Therefore, the examiner maintains the rejection.

    PNG
    media_image2.png
    922
    1100
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    538
    553
    media_image3.png
    Greyscale

	
Applicant argues that the obviousness rejection over the combination of Perner (US ‘075) and Wang (US ‘758) is not proper because neither Perner nor Wang show the a first (second) cross-coupling line, as required by amended independent claims 1 and 18. 
In response to Applicant’s above contention regarding claims 1 and 18, it is respectfully submitted that Applicant’s arguments are not persuasive because the amended claims are encompassed by the teaching of Perner (see EXMINER’S MARKUP above, along with art rejection). 
Further, regarding claims 1 and 18, the added limitation(s) is a new subject matter, not supported by Specification See MPEP 2163(II)(A). See also 2163.04; and 714.02 and 2163.06. Therefore, the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825